Citation Nr: 1723198	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an unclassified seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In November 2012 the Board remanded the issue for further evidentiary development. The case has now been returned to the Board for further appellate action.

The Veteran testified in October 2014 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 


FINDING OF FACT

The weight of the credible and probative evidence is in equipoise as to whether the Veteran has an unclassified seizure disorder which began in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an unclassified seizure disorder is found to have been incurred inservice. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has an unclassified seizure disorder, claimed as recurring blackouts, was incurred during his active duty service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

The Veteran first claimed entitlement to service connection for "recurring blackouts while driving" in January 2010, while still serving on active duty. At his October 2014 Board hearing, the Veteran reported that he first experienced a blackout episode in 2007. He reported that thereafter he experienced blackouts two to four times over a year, during his military service. The Veteran reported that he did not seek treatment for the condition at the time due to concern about interference with his career. 

In February 2010, the Veteran underwent a VA examination with regard to his claimed condition. Dr. C.M.H. noted the Veteran's condition began in 2008, but opined that no diagnosis was possible without further unspecified neurological testing. 

In June 2010, the Veteran was provided with a second VA examination.  The examiner noted a history of "blackouts" since 2007. Following the examination the Veteran was diagnosed as suffering from syncope of unknown etiology. At the time of the June 2010 examination, there was no evidence that neurological testing had been provided. 

Following a third VA examination in October 2010, the examiner opined that there was no pathology on which to render a diagnosis at the time. The examiner's opinion was based in part on the fact that the Veteran had not received either medication or treatment for the condition.

In his May 2012 VA Form 9 and at his October 2014 hearing, the Veteran stated that had been prescribed medication to treat the claimed disorder. Indeed, VA treatment records from January 2011 indicate continuous use of anti-seizure medication with positive results. A June 2011 VA treatment record noted that the Veteran was suspected to suffer from seizures. In January 2012, a VA treatment note indicated no "spell" since treatment with anti-seizure medication. By July 2012, VA treatment records assessed "likely" seizures. An April 2014 VA treatment record noted a seizure disorder, with the last grand mal seizure having occurred years ago. 

After reviewing the evidence described above, the Board finds that the competent medical evidence of record indicates that the Veteran has a current diagnosis of a seizure disorder, which began during active-duty service. The June 2010 VA examiner provided competent medical evidence diagnosing the Veteran with syncope with incurrence in 2007. Subsequent VA treatment records indicate ongoing, successful medical treatment for a seizure disorder. The Board assigns low probative value to the February 2010 and October 2010 VA examinations which declined to provide a diagnosis of the Veteran's condition. In that regard, the February 2010 examiner's opinion was based on the lack of available neurological testing. The October 2010 opinion was based on a lack of treatment or medication for the condition, while the Veteran subsequently underwent substantial treatment. 

By contrast the Board ascribes high probative value to the diagnosis of a likely seizure disorder, and ongoing treatment for such disorder, and for syncope, as documented by the VA treatment records. The Veteran has provided consistent written lay statements and hearing testimony describing the onset of the relevant symptomatology during his active-duty service.  There is nothing in the record to contradict these assertions or that would indicate that the Veteran is not credible. 

As such, after resolving reasonable doubt in the Veteran's favor the Board finds that the criteria for establishing service connection for a seizure disorder have been met. Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").



ORDER

Entitlement to service connection for an unclassified seizure disorder is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


